UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): ¨ Form 10-K ¨ Form 20‑F ¨ Form 11-K x Form 10-Q ¨ Form 10-D ¨ Form N-SAR ¨ Form N-CSR For Period Ended: September 30, 2012 ¨ Transition Report on Form10‑K ¨ Transition Report on Form20‑F ¨ Transition Report on Form11‑K ¨ Transition Report on Form10‑Q ¨ Transition Report on FormN‑SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PARTI– REGISTRANT INFORMATION Gateway Energy Corporation Full Name of Registrant Former Name if Applicable 1415 Louisiana Street, Suite 4100 Address of Principal Executive Office (Street and Number) Houston, TX 77002 City, State and Zip Code PARTII– RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b‑25(b), the following should be completed. (Check box if appropriate) x (a) The reasons described in reasonable detail in PartIII of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi‑annual report, transition report on Form10‑K, Form20‑F, Form 11‑K, FormN‑SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10‑Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b‑25(c) has been attached if applicable. SEC 1344 (05-06) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Gateway Energy Corp - Q3 2012 Notice of Late Filing.docx PARTIII– NARRATIVE State below in reasonable detail the reasons why Forms10‑K, 20‑F, 11‑K, 10‑Q, 10-D, N‑SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The registrant’s Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2012 (the “Report”) could not be filed by the prescribed due date of November 14, 2012 due to unforeseen delays in the collection and review of information and documents affecting disclosures in the Report. Accordingly, the registrant was unable to file such Report within the prescribed time period without unreasonable effort or expense. The registrant expects to file its Form 10-Q for the fiscal quarter ended September 30, 2012 on or before November 19, 2012 in accordance with Rules 0-3 and 12b-25 of the Securities Exchange Act of 1934, as amended. PARTIV– OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification. Frederick M. Pevow 713 336-0844 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). x Yes ¨ No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? ¨ Yes x No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. GATEWAY ENERGY CORPORATION (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: November 14, 2012 By: /s/ Frederick M. Pevow Frederick M. Pevow President and Chief Executive Officer INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18U.S.C.1001). SEC 1344 (7-2000) 2 of 2
